J-S21026-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

EDWARD TERANTINO

                            Appellant                 No. 2311 EDA 2014


             Appeal from the Judgment of Sentence May 30, 2014
               In the Court of Common Pleas of Monroe County
             Criminal Division at No(s): CP-45-CR-0001848-2013


BEFORE: BOWES, J., JENKINS, J., and PLATT, J.*

MEMORANDUM BY JENKINS, J.:                             FILED APRIL 14, 2015

        Appellant Edward Terantino appeals from the judgment of sentence

entered in the Monroe County Court of Common Pleas following his jury trial

convictions for involuntary deviate sexual intercourse, persons less than 16

years of age, statutory sexual assault, and aggravated indecent assault,

persons less than 16 years of age.1 We affirm Appellant’s convictions, but

vacate his judgment of sentence and remand for resentencing.

        The relevant facts and procedural history of this appeal are as follows.

In June 1998, then forty-six-year-old Appellant sexually assaulted his then

fourteen-year-old step-daughter (“Victim”).      Police became aware of this

____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
    18 Pa.C.S §§ 3123(a)(7), 3122.1, 3125(8), respectively.
J-S21026-15



assault when they arrested Appellant for kidnapping Victim in September

2013.    On March 13, 2014, the court conducted a jury trial for the 1998

incident.

        At trial, Carol Haupt, the owner of Forensic Counseling Associates,

testified as an expert witness in the field of victim responses to sexual

abuse. Before Haupt testified, Appellant objected to Haupt’s qualifications to

testify as an expert in this field.       The Commonwealth and Appellant

questioned Haupt as to her qualifications outside of the presence of the jury.

The court accepted Haupt as an expert in the field of victim responses to

sexual abuse “[b]ased on the witness’s testimony and [the court’s] review of

her curriculum vitae[.]” N.T., 3/13/14, at 46.

        Haupt, who specializes in treating perpetrators and victims of domestic

violence and sexual assault, testified that: “Most victims don’t report for a

very long time if ever” due to “shame, fear, embarrassment, thinking they

may get in trouble themselves, not knowing who to tell, being afraid that

they won’t be believed. The list goes on and on. It’s a little different for

every victim as to their reason for not disclosing.” N.T., 3/13/14, at 49-50.

Haupt did not testify specifically about Victim because she never met Victim.

Appellant made no objections to Haupt’s testimony.

        On   March   13,   2014,   the   jury    convicted   Appellant   of   the

aforementioned charges. On May 30, 2014, the court sentenced Appellant

to 5-10 years’ incarceration for involuntary deviate sexual intercourse,


                                      -2-
J-S21026-15


persons less than 16 years of age,2 2-4 years of concurrent incarceration for

aggravated indecent assault, persons less than 16 years of age, and a

consecutive sentence of 4-8 years’ incarceration for kidnapping, resulting in

an aggregate sentence of 9-18 years’ incarceration.3

        On June 9, 2014, Appellant filed a post-sentence motion which the

court denied on July 1, 2014.          On July 30, 2014, Appellant timely filed a

notice of appeal. Both Appellant and the trial court complied with Pa.R.A.P.

1925.

        Appellant raises the following issue for our review:

           WHETHER THE TRIAL COURT ERRED BY ALLOWING
           EXPERT TESTIMONY CONCERNING “VICTIM RESPONSES
           TO SEXUAL ABUSE” TO BOLSTER [THE] CREDIBILITY OF
           THE WITNESS[?]

Appellant’s Brief, p. 5.

        Appellant argues the court erred by allowing Haupt to testify as an

expert in the field of victim responses to sexual abuse. Appellant complains

the Commonwealth presented Haupt’s testimony for the sole purpose of

bolstering Victim’s testimony.         He claims the issue of victim response to

sexual abuse is a matter of common knowledge, not distinctly related to a

science, skill, or occupation beyond the knowledge or experience of the
____________________________________________


2
 The court sentenced Appellant to the mandatory minimum for his offense,
pursuant to 42 Pa.C.S. § 9718.
3
  Appellant’s statutory sexual assault charge merged for sentencing
purposes.



                                           -3-
J-S21026-15


average layman; thus, Haupt’s testimony was inadmissible, and he is

entitled to a new trial without this prejudicial evidence. We disagree.

          Initially, Appellant waived this claim by failing to object to the

substance of Haupt’s testimony during trial.          See Commonwealth v.

Hairston, 84 A.3d 657, 667 (Pa.2014) cert. denied sub nom. Hairston v.

Pennsylvania, ___ U.S. ___, 135 S.Ct. 164, 190 L. Ed. 2d 118 (2014) (lack

of timely objection waived issue for appellate review).      Although Appellant

objected to Haupt’s qualifications as an expert, he did not object to Haupt’s

testimony on the grounds that it enhanced Victim’s credibility.

          Even if Appellant had preserved this issue for appeal, it warrants no

relief.     42 Pa.C.S. § 5920 provides the line of demarcation between

admissible and inadmissible expert testimony:         an expert “may testify to

facts and opinions regarding specific types of victim responses and victim

behaviors,” but shall not provide “opinion[s] regarding the credibility of any

other witness, including the victim.” 42 Pa.C.S. § 5920(b)(2), (3).

          Here, Haupt testified as to possible reasons victims might not disclose

prior sexual abuse but did not opine upon the credibility of any witness at

Appellant’s trial.     Accordingly, she testified within the parameters of the

statute.

          We now consider the legality of Appellant’s mandatory minimum

sentence under 42 Pa.C.S. § 9718.         Although Appellant did not raise any

issue related to the legality of his sentence, we note that questions


                                        -4-
J-S21026-15


regarding the legality of a sentence “are not waivable and may be raised sua

sponte by this Court.”       Commonwealth v. Watley, 81 A.3d 108, 118

(Pa.Super.2013) (en banc), appeal denied, 95 A.3d 277 (Pa.2014). Further,

we note that issues regarding the Supreme Court of the United States’

decision in Alleyne v. United States, __ U.S. __, 133 S.Ct 2151, 186 L.Ed

2d   341     (2013),   directly   implicate   the   legality   of   the   sentence.

Commonwealth v. Wolfe, 106 A.3d 800, 801 (Pa.Super.2014).

      Our standard of review of questions involving the legality of a sentence

is as follows:

           A challenge to the legality of a sentence…may be
           entertained as long as the reviewing court has jurisdiction.
           It is also well-established that if no statutory authorization
           exists for a particular sentence, that sentence is illegal and
           subject to correction. An illegal sentence must be vacated.
           Issues relating to the legality of a sentence are questions
           of law. Our standard of review over such questions is de
           novo and our scope of review is plenary.

Wolfe, 106 A.3d at 801-02 (citations omitted).

      In this case, Appellant was sentenced under the following statute:

           § 9718.     Sentences     for   offenses    against      infant
           persons

           (a) Mandatory sentence.--

              (1) A person convicted of the following offenses when
              the victim is less than 16 years of age shall be
              sentenced to a mandatory term of imprisonment as
              follows:

              18 Pa.C.S. § 2702(a)(1) and (4) (relating to aggravated
              assault)--not less than two years.


                                       -5-
J-S21026-15


           18 Pa.C.S. § 3121(a)(1), (2), (3), (4) and (5) (relating
           to rape)--not less than ten years.

           18 Pa.C.S. § 3123 (relating to involuntary deviate
           sexual intercourse)--not less than ten years.

           18 Pa.C.S. § 3125(a)(1) through (6) (relating to
           aggravated indecent assault)--not less than five years.

                                *    *    *

        (c) Proof at sentencing.--The provisions of this section
        shall not be an element of the crime, and notice of the
        provisions of this section to the defendant shall not be
        required prior to conviction, but reasonable notice of the
        Commonwealth’s intention to proceed under this section
        shall be provided after conviction and before sentencing.
        The applicability of this section shall be determined at
        sentencing. The court shall consider any evidence
        presented at trial and shall afford the Commonwealth and
        the defendant an opportunity to present any necessary
        additional   evidence    and    shall  determine,     by    a
        preponderance of the evidence, if this section is applicable.

42 Pa.C.S. § 9718.

     In Alleyne, the Supreme Court of the United States held that the Due

Process Clause of the Constitution of the United States requires each factor

that increases a mandatory minimum sentence to be submitted to a jury and

found beyond a reasonable doubt.     Alleyne, supra at 2163.     Based upon

Alleyne, this Court stated in dicta in Watley that sections 7508 and 9712.1

of the Sentencing Code are unconstitutional insofar as they permit a judge

to automatically increase a defendant’s sentence based on a preponderance

of the evidence standard for factors other than a prior conviction. Watley,

supra at 117 n. 4.


                                    -6-
J-S21026-15


      In Commonwealth v. Newman, following our dicta in Watley, we

held that the preponderance of the evidence standard in section 9712.1(c) is

unconstitutional under Alleyne. Newman, 99 A.3d 86 (Pa.Super.2014) (en

banc). We then addressed whether it was possible to continue enforcing the

remaining subsections of section 9712.1 after severing subsection (c). We

held that section 9712.1, as a whole, was no longer workable, because

subsection (c) was “essentially and inseparably connected” with the

mandatory minimum sentencing provision in subsection (a). Id. at 101. We

cited several trial court opinions on this subject, most notably the following

analysis by the Montgomery County Court of Common Pleas:

         While the Commonwealth clearly is correct that
         unconstitutional provisions of a statute may be severed in
         order to effectuate the legislature’s intent in enacting that
         statute, the undersigned believes that this simply is not
         possible in the instant situation, where the constitutional
         and unconstitutional provisions of the mandatory minimum
         statutes are inextricably interwoven. In order to effectuate
         the legislature’s intent for the imposition of mandatory
         minimum sentences, the Commonwealth would have us
         ignore the legislature’s clear intent: that the factors
         triggering such sentences be found by a judge and not a
         jury; that the defendant need not be informed of the
         applicability of the mandatory sentence prior to
         sentencing; and that the applicable standard be one of
         preponderance of the evidence. The undersigned believes
         it is for the legislature, and not this court, to make such
         determinations. Further, and crucially, rather than asking
         this court simply to ‘sever’ unconstitutional provisions
         within the statutes, the Commonwealth is essentially
         asking this court to rewrite them, by imposing different
         burdens of proof and notification than the legislature
         imposed.




                                     -7-
J-S21026-15


Id.   at   103   (citing   Commonwealth     v.    Brockington,   et   al.   (CCP

Montgomery Cty., March 21, 2014)). Accordingly, in Newman, we vacated

the defendant’s judgment of sentence and remanded for resentencing

“without consideration of any mandatory minimum sentence provided by

section 9712.1.” Id. at 103.

      More recently, this Court specifically analyzed 42 Pa.C.S. § 9718 in

Wolfe.     We recognized that section 9718 contained the same format as

section 9712.1, the statute struck down as unconstitutional in Newman.

Wolfe, 106 A.3d at 805. We therefore determined that section 9718 was

unconstitutional, vacated the judgment of sentence, and remanded the case

for resentencing without application of the section 9718 mandatory

minimum. Id. at 806.

      Pursuant to Wolfe, because the trial court sentenced Appellant under

the unconstitutional provision of section 9718, we must vacate Appellant’s

judgment of sentence and remand for resentencing without application of

section 9718.

      Convictions affirmed. Judgment of sentence vacated; case remanded

for resentencing. Jurisdiction is relinquished.




                                     -8-
J-S21026-15




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/14/2015




                          -9-